Exhibit 10.6

TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (this “Agreement”), effective as of October 30,
2014 (the “Effective Date”), is made and entered by and between Kimberly-Clark
Worldwide, Inc., a Delaware corporation (“Licensor”); and Avent, Inc., a
Delaware corporation (“Licensee”).

RECITALS

WHEREAS, Licensor is a wholly-owned subsidiary of Kimberly-Clark Corporation
(“Kimberly-Clark”) and, as of the Effective Date, Licensee will be a
wholly-owned subsidiary of Halyard Health, Inc. (“Halyard”); and

WHEREAS, Licensor has adopted, used and is the owner of certain trademarks for
certain goods, as identified below; and

WHEREAS, Licensor wishes to grant to Licensee, and Licensee desires to obtain
from Licensor, a license to use said trademarks on or in connection with the
manufacture, distribution, marketing, advertising, promotion and sale of medical
and healthcare products and related services, on the terms and conditions
described in this Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
obligations contained herein, the parties agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings. Capitalized terms used but not otherwise defined elsewhere
in this Agreement shall have the respective meanings given to such terms in the
Distribution Agreement by and between Kimberly-Clark and Halyard dated as of
October 31, 2014 (the “Distribution Agreement”).

1.1 “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with such Person. For the purpose of this definition, the term “control” means
the power to direct the management of an entity, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
term “controlled” has the meaning correlative to the foregoing. After
consummation of the Distribution Agreement, Halyard and Kimberly-Clark shall not
be deemed to be under common control for purposes hereof due solely to the fact
that Halyard and Kimberly-Clark have common stockholders. Notwithstanding the
foregoing definition, Hogla-Kimberly Limited, Kimberly-Clark de Mexico,
Kimberly-Clark Lever Private Limited, Olayan Kimberly-Clark Saudi Limited,
Olayan Kimberly-Clark Bahrain and Olayan Kimberly Child Care Products WLL are
Affiliates of Kimberly-Clark.



--------------------------------------------------------------------------------

1.2 “Change of Control” shall mean a transaction in which there is a change in
the person or persons holding a controlling interest in the equity of Licensee
(or in the equity of any parent entity of Licensee) and such change results in
the controlling interest in the Licensee or such parent entity being held by a
Kimberly-Clark Competitor.

1.3 “Consumer Products” shall mean devices, products, articles or merchandise of
common or frequent use, ordinarily bought by individuals or households for
private consumption from a retail outlet or otherwise obtained or provided
direct to the consumer. Consumer Products expressly includes Kimberly-Clark
Consumer Products. Consumer Products do not include Medical Products, sold by
Kimberly-Clark’s Global Health Care Business as of the Effective Date of this
Agreement.

1.4 “Existing Health Care Customer” shall mean any Person that purchases Medical
Products from Kimberly-Clark’s Global Health Care Business immediately prior to
the Effective Time. In the event that any such Person consists of multiple
divisions, departments, branches, offices, or other subdivisions, the Existing
Health Care Customer shall include only such divisions, departments, branches,
offices or other subdivisions that purchase Medical Products from
Kimberly-Clark’s Global Health Care Business immediately prior to the Effective
Time.

1.5 “Existing K-C Consumer Customer” shall mean any Person that purchases
Consumer Products from Kimberly-Clark’s Global Consumer Business, immediately
prior to the Effective Time. In the event that any such Person consists of
multiple divisions, departments, branches, offices, or other subdivisions, the
Existing K-C Consumer Customer shall include only such divisions, departments,
branches, offices or other subdivisions that purchase Consumer Products from
Kimberly-Clark’s Global Consumer Business, as applicable, immediately prior to
the Effective Time.

1.6 “Existing KCP Customer” shall mean any Person that purchases Professional
Products from Kimberly-Clark’s Global Professional Business or Global
Partnership Products Business immediately prior to the Effective Time. In the
event that any such Person consists of multiple divisions, departments,
branches, offices, or other subdivisions, the Existing KCP Customer shall
include only such divisions, departments, branches, offices or other
subdivisions that purchase Professional Products from Kimberly-Clark’s Global
Professional Business or Global Partnership Products Business immediately prior
to the Effective Time.

1.7 “Health Care Market” shall mean end users whose primary business is the
delivery of medical, veterinary or patient care or treatment, medical diagnostic
services, or medical care provided in connection with disaster relief,
including, but not limited to: (a) professional medical and healthcare service
companies, businesses, institutions and enterprises, (b) medical diagnostics
facilities and laboratories having patient interaction, (c) government and
private organizations providing medical care in connection with disaster relief,
and (d) firms selling products or services into such end users; examples of such
end users are:

 

  •   Hospitals, including their pharmacies;

 

- 2 -



--------------------------------------------------------------------------------

  •   Integrated medical service provider networks and their member facilities;

 

  •   Surgery centers, including their pharmacies;

 

  •   Blood banks;

 

  •   Bone and tissue centers;

 

  •   Physician and medical clinic offices, including their pharmacies;

 

  •   Psychiatric health facilities, including their pharmacies;

 

  •   Clinics in retail outlets that perform or provide medical services or
care;

 

  •   Long-term medical care facilities, including their pharmacies;

 

  •   Medical care components of the Red Cross or other disaster relief
organizations;

 

  •   Veterinary and other facilities that primarily provide medical care to
animals; and

 

  •   Dental care facilities

1.8 “Kimberly-Clark Competitor” shall mean a third party that manufactures,
sells or distributes products of a type sold by Kimberly-Clark.

1.9 “Kimberly-Clark Consumer Products” shall mean Consumer Products whose
primary purpose is to help maintain or improve the hygiene, healthy aging
process and/or household care and maintenance of the end user. Such products
include those intended to be used in connection with enuresis, incontinence,
menstruation, personal hygiene, diaper rash, healthy skincare, household
cleaning and similar such fields, and may include medical devices,
over-the-counter drugs or devices, prescription drugs or devices, or other
regulated products or materials. Kimberly-Clark Consumer Products expressly
include those products sold or otherwise transferred to customers or end users
by Kimberly-Clark’s Global Consumer Business as of the Effective Date of this
Agreement.

1.10 “Licensed Marks” shall mean (a) the marks identified in Appendix A attached
hereto, including the marks that are the subject of the registrations and
applications identified in Appendix A; and (b) marks that include or incorporate
such marks; each as used on, for and in connection with products intended to be
used by providers of medical and healthcare services or their patients.

1.11 “Medical Products” shall mean devices, products, articles, methods, systems
or merchandise on or in connection with which the Licensed Marks are used and
that are primarily utilized by (a) healthcare professionals for the diagnosis,
treatment or prevention of disease or injuries or (b) caregivers under the
direction and supervision of medical professionals in the treatment or
prevention of disease or injuries. Medical Products expressly include those

 

- 3 -



--------------------------------------------------------------------------------

devices, products, articles or merchandise sold or otherwise transferred to end
users or customers in the Health Care Market by Kimberly-Clark’s Global Health
Care Business as of the Effective Date of this Agreement. Medical Products do
not include devices, products, articles or merchandise sold by Kimberly-Clark’s
Global Consumer Business as of the Effective Date of this Agreement.

1.12 “Professional Products” shall mean devices, products, articles or
merchandise on or in connection with which the Licensed Marks are used and whose
primary purpose is to: (a) help maintain facilities or manufacturing equipment;
(b) increase or improve employee or other individuals’ efficiency, safety or
protection, or cleanliness; or (c) enhance the safety or cleanliness or
efficiency of facilities or equipment or processes. Professional Products
expressly include those devices, products, articles or merchandise sold or
otherwise transferred to customers or end users by Kimberly-Clark’s Global
Professional Business or Global Partnership Products Business as of the
Effective Date of this Agreement.

2. Grant and Scope of License

2.1 Grant of License. Subject to the terms and conditions of this Agreement,
Licensor grants to Licensee, and to all Affiliates of Licensee, and Licensee
accepts an irrevocable, exclusive, non-transferable (unless transferred in
compliance with Section 8.1), royalty-free and perpetual license to use
throughout the world the Licensed Marks:

(a) on or in connection with Medical Products that are marketed solely to the
Health Care Market;

(b) in connection with manufacturing Medical Products and distributing Medical
Products solely to the Health Care Market; and

(c) in connection with marketing, advertising, promotion, and/or sale of Medical
Products solely to the Health Care Market, including such use by Licensee’s
authorized sales representatives.

All of the foregoing uses identified in paragraphs 2.1(a) through 2.1(c) shall
hereinafter be referred to collectively as the “Licensed Uses.”

2.2 Limited Purpose. Licensee shall not use the Licensed Marks in connection
with any activities other than the Licensed Uses without prior written approval
of Licensor. All rights not expressly granted herein to Licensee are
specifically reserved to and vested in Licensor, including the right to use or
authorize others to use the Licensed Marks in connection with Medical Products,
provided such products are marketed and sold to parties other than those in the
Health Care Market. Notwithstanding the foregoing and for the sake of clarity,
Licensor shall not directly market or sell products bearing the Licensed Marks
to the Health Care Market.

 

- 4 -



--------------------------------------------------------------------------------

2.3 Compliance by Affiliates. Licensee agrees that Licensee shall be responsible
for ensuring and guaranteeing compliance by all Affiliates of Licensee with all
of the terms, conditions and provisions of this Agreement. Licensee represents
and warrants to Licensor that Licensee has the power and authority to cause all
such Affiliates to comply with all such terms, conditions and provisions, and
acknowledges that such compliance shall be a condition to the lawful exercise by
any of Licensee’s Affiliates of any of the rights granted in this Agreement to
Licensee.

2.4 Continued Sales to Existing KCP Customers and K-C Consumer Customers.
Notwithstanding anything to the contrary in this Agreement, Kimberly-Clark and
its Affiliates may continue selling or otherwise transferring Professional
Products to existing KCP Customers and Consumer Products to Existing K-C
Consumer Customers.

2.5 Continued Sales to Existing Health Care Customers. Notwithstanding anything
to the contrary in this Agreement, Halyard and its Affiliates may continue
selling or otherwise transferring Medical Products to existing Health Care
Customers, and such sales or transfers shall be subject to this Agreement and
the licenses set forth herein.

3. Compliance Issues

3.1 Form of Use. Licensee shall use the Licensed Marks only in forms and
presentations that have been approved in advance, in writing, by Licensor. All
forms and presentations in use by Kimberly-Clark’s Global Health Care Business
as of the Effective Date are hereby deemed approved by Licensor. Once any such
form or presentation has been approved by Licensor, Licensee’s use of the
Licensed Marks in such form or presentation shall not be restricted; provided,
however, that Licensor may, for Good Reason (as defined herein) object to a
previously-approved form or presentation by giving Licensee written notice of
Licensor’s objection and the reasons for the objection (a “Notice of
Objection”). Licensee shall timely comply with and correct all objections set
forth in the Notice of Objection. For purposes of this Agreement, “Good Reason”
shall mean a reason based on trademark law principles (including but not limited
to principles relating to maintenance of trademark validity and/or integrity,
proper trademark usage, and brand identity) that, in Licensor’s opinion,
justifies Licensor’s objection, so long as such Notice of Objection proposes an
alternative form or presentation that is as similar to the previously-approved
form or presentation as is consistent, in Licensor’s opinion, with such
trademark law principles.

3.2 Marking. Licensee shall include, where appropriate and as requested by
Licensor, agreed-to trademark markings or legends for the Licensed Marks.
Licensee shall comply with all applicable laws and regulations pertaining to the
proper use and designation of trademarks.

 

- 5 -



--------------------------------------------------------------------------------

3.3 Use of Other Marks. Licensee shall not use during the term of this Agreement
or thereafter without the written consent of Licensor any name, mark,
designation or design that is likely to cause confusion with any of the Licensed
Marks, including any mark (other than KIMGUARD) that begins with or includes
“KIM.”

4. Quality Control and Use of Licensed Marks

4.1 Quality Control. Licensor shall at all times retain the right, in its sole
discretion, to control the nature and quality of all Medical Products in
accordance with applicable trademark law. Licensee shall comply with all
requests or instructions of Licensor relating to the nature or quality of the
Medical Products, and shall comply with all quality control guidelines of
Licensor, as adopted from time to time by Licensor in writing and provided to
Licensee. Licensor and Licensee intend the quality control provisions of this
Section 4 to require Licensee to maintain the nature and quality of the Medical
Products as required by Licensor, so as to maintain the validity and integrity
of the Licensed Marks, as required by applicable law.

4.2 Quality Standards. In furtherance of its quality control rights and
obligations set forth in Section 4.1 above, Licensor has furnished to Licensee
quality standards applicable to goods bearing the Licensed Marks as of the
Effective Date. Licensee shall ensure that all Medical Products conform to the
quality standards historically associated with the products of Licensor on which
the Licensed Marks have been used prior to the Effective Date, and with such
quality standards as Licensor may reasonably adopt after the Effective Date and
communicate in writing to Licensee. Licensee represents that, as a principal
part of its business, it has acquired all the necessary and appropriate
knowledge, skill, experience and expertise to enable it to manufacture, inspect,
test, approve, market, advertise, promote, distribute and sell Medical Products
in compliance with Licensor’s existing quality standards, including with respect
to their performance and safety, in compliance with all applicable laws and
regulations, and acknowledges and agrees that, as a result thereof, Licensor may
reasonably rely on Licensee to regularly ensure that all Medical Products comply
with such quality standards, laws and regulations. Nothing contained herein,
however, shall preclude or limit Licensor’s right or ability to inspect any
Medical Products or to determine, in Licensor’s reasonable discretion, whether
such Medical Products comply with the quality standards communicated by Licensor
to Licensee in accordance with this Section 4.2. Licensee shall cooperate fully
with Licensor, as requested by Licensor, in connection with any such inspection
or determination by Licensor. Licensor and Licensee agree that any subsequent
adoption of different quality standards with which Licensee must comply may be
made to maintain compliance of all Medical Products with applicable laws and
regulations, and Licensor agrees that any different quality control standards
adopted during the term of this Agreement shall be reasonable and consistent
with the nature and qualities of the products of Licensor on which the Licensed
Marks have been used in the past.

4.3 Compliance with Law. Licensee shall comply with all applicable laws and
regulations and obtain all appropriate government approvals pertaining to its
use of the Licensed Marks, including the Licensed Uses and Licensee’s
manufacture, sale, distribution, marketing, advertising and promotion of
products on or in connection with which the Licensed Marks are used.

 

- 6 -



--------------------------------------------------------------------------------

4.4 No Disparagement of Licensor or Licensed Marks. Licensee shall not use the
Licensed Marks in connection with any activity that disparages Licensor, its
products or services, or the Licensed Marks.

4.5 Licensor’s Maintenance of Licensed Marks. Licensor shall take no actions
that derogate or devalue the Licensed Marks, and agrees to make reasonable
efforts to maintain the goodwill of the Licensed Marks, as well as any
registrations for, and applications for registration of, the Licensed Marks.
Licensee agrees to cooperate with Licensor or its representatives by timely
obtaining and/or submitting to Licensor or its representatives, as requested by
Licensor, documents, information, specimens, verified or sworn statements,
assignments or other documents reasonably believed by Licensor to be necessary
in order to maintain such registrations or prosecute applications for the
Licensed Marks. Licensor shall give Licensee notice of any registrations or
applications that Licensor does not intend to maintain or further prosecute, and
Licensee shall give Licensor notice of any additional applications that Licensee
believes should be filed for the Licensed Marks. It shall be Licensor’s right to
determine in the first instance whether, when and in what jurisdictions
additional applications for registration of the Licensed Marks shall be filed
and whether existing applications or registrations shall be further prosecuted
or maintained; provided, however, that if Licensee and Licensor disagree
regarding any such issues, Licensor shall file, prosecute or maintain such
applications or registrations in Licensor’s name if Licensee pays for all
expenses, including all attorneys’ fees and filing fees, associated with such
applications or registrations; and provided further that the foregoing
obligation on Licensor’s part shall not be applicable if Licensor believes in
good faith that such application, prosecution or maintenance will be
unsuccessful, is unnecessary, or would otherwise cause damage or risk to
Licensor, the Licensed Marks, or Licensee.

5. Ownership

5.1 Ownership of Licensed Marks. Licensee acknowledges that Licensor will remain
the sole and exclusive owner of all right, title and interest in and to the
Licensed Marks. Licensee agrees that any goodwill in the Licensed Marks
resulting from Licensee’s use of the Licensed Marks under this Agreement will
inure solely to the benefit of Licensor and will not create any right, title or
interest of Licensee (including any ownership right by Licensee) in or to the
Licensed Marks.

5.2 No Contest. Licensee shall not contest, oppose or challenge Licensor’s
ownership of the Licensed Marks or the validity thereof. Licensee will do
nothing to impair Licensor’s ownership or rights in the Licensed Marks. In
particular, Licensee shall not register or attempt to register any of the
Licensed Marks, alone or with other words or designs, in any country or
jurisdiction, and will not oppose or contest Licensor’s application(s) to
register, registration(s) or permitted use(s) of the Licensed Marks in any
jurisdiction.

 

- 7 -



--------------------------------------------------------------------------------

5.3 Adverse Use and Enforcement

(a) Notice. Each party shall promptly notify the other party in writing of any
legal proceeding or action instituted against such party arising out of the use
of or involving the Licensed Marks. Each party shall also promptly notify the
other party in writing should such party learn of use by an unauthorized third
party of any mark that may be confusingly similar to, infringe or otherwise
violate Licensor’s rights in one or more of the Licensed Marks or Licensee’s
exclusive rights under this Agreement.

(b) Enforcement. Except as provided for below, Licensor shall have the sole
right and discretion to enforce its rights in any of the Licensed Marks,
including but not limited to the right to bring infringement, unfair
competition, dilution or false advertising proceedings involving any of the
Licensed Marks. Licensee shall cooperate fully to assist Licensor and its
attorneys or other authorized agents, at Licensor’s expense, with any legal,
equitable, administrative, regulatory or other proceeding or action taken by
Licensor against a third party to protect the Licensed Marks. Notwithstanding
the foregoing, if, within twenty (20) days of Licensor’s receipt of a notice
from Licensee in accordance with paragraph (a) above, Licensor does not agree in
writing to bring or take action to terminate such activities of the unauthorized
third party, or if Licensor subsequently decides not to proceed with any such
action, and if Licensee has a good faith belief that such activities have or
will injure its rights under this Agreement, then Licensee may take such action
as is reasonably necessary to halt such activities including filing suit, after
providing written notice to Licensor at least seven (7) days in advance of
taking such action. Whichever party takes action against such activities shall
be responsible for the costs and fees of such action including payment of both
Licensor’s and Licensee’s attorneys’ fees, costs and expenses, and the other
party shall, if requested, cooperate in such action as shall be reasonably
necessary (including joining as a party plaintiff to the extent necessary and
requested by the other party), but again at the cost of the party taking action.
Any monies recovered as a result of such action shall first be used to pay the
legal expenses of the party that took such action and the legal fees of the
party cooperating in such action and any remaining amounts after reimbursement
of such fees shall be retained by, paid to or recovered by the party that
initiated the action.

6. Indemnification

6.1 By Licensor. Licensor shall defend, indemnify and hold harmless Licensee and
its respective parents, subsidiaries, and otherwise related entities, agents,
servants, current and former officers, directors and employees, shareholders,
attorneys, successors and assigns, against all claims, liabilities, damages,
losses, costs, settlement amounts and expenses (including expenses of litigation
and/or attorneys’ fees) arising out of or in connection with any claims, legal
proceedings or actions instituted or asserted against Licensee or Licensor for
trademark infringement arising out of Licensee’s use of the Licensed Marks in
accordance with this Agreement (an “Indemnified Claim”); and Licensor shall
defend or settle any such claims, legal proceedings or actions instituted
against Licensee or Licensor at no expense to Licensee or Licensee’s Affiliates,
employees, officers, directors, or authorized sales representatives;

 

- 8 -



--------------------------------------------------------------------------------

PROVIDED THAT Licensee shall give to Licensor prompt written notice of any
Indemnified Claim following Licensee’s receipt of written notification of such
claim, legal proceeding or action instituted by a third party against Licensee;
and PROVIDED FURTHER THAT Licensee shall not enter into any negotiation or
settlement regarding any Indemnified Claim and shall provide to Licensor the
full authority to defend or settle the claim. Licensee shall cooperate fully in
the defense of such claim at Licensor’s expense. Licensee may participate in any
such claim at its own expense with counsel of its choosing.

6.2 By Licensee. Except with respect to Indemnified Claims as defined in the
foregoing Section, Licensee shall defend, indemnify and hold harmless Licensor
and its respective parents, subsidiaries, and otherwise related entities,
agents, servants, current and former officers, directors and employees,
shareholders, attorneys, successors and assigns, against all claims,
liabilities, damages, losses, costs, settlement amounts and expenses (including
expenses of litigation and/or attorneys’ fees) arising out of or in connection
with any claims, legal proceedings or actions instituted or asserted against
Licensee or Licensor arising in whole or in part from any activities of Licensee
relating to the Licensed Marks or the Medical Products, including but not
limited to: (i) alleged defects or deficiencies in the Medical Products offered
by Licensee; (ii) Licensee’s agreements, policies, promises, or activities
relating to the provision or advertising of the Medical Products; (iii) alleged
violations of any applicable law or regulation relating to the Medical Products
offered by Licensee; (iv) alleged acts of piracy, plagiarism, infringement,
fraud, larceny/theft, libel or invasion of privacy; and/or (v) any allegations
by third parties asserting claims of fraud, negligence, or gross negligence
relating to the provision of the Medical Products. Licensor shall promptly
notify Licensee in writing of any such claims asserted against Licensor.

7. Term and Termination

7.1 Term. The term of this Agreement shall commence on the Effective Date and
continue in perpetuity, unless terminated at an earlier time in accordance with
the provisions of this Agreement.

7.2 Termination by Licensor

(a) Breach. In the event Licensee breaches any of its material obligations under
this Agreement, Licensor may terminate this Agreement and the license granted in
this Agreement by giving notice in writing to Licensee of the breach. In the
event Licensee does not correct or eliminate the breach within thirty (30) days
from the date of receipt of such notice, this Agreement, including the license
to use the Licensed Marks, shall terminate ten (10) days following the thirty
(30) day cure period. In the event Licensor breaches any of its representations
or material obligations under this Agreement, Licensee may terminate this
Agreement and the license granted in this Agreement by giving notice in writing
to Licensor of the breach. In the event Licensor does not correct or eliminate
the breach within thirty (30) days from the date of receipt of such notice, this
Agreement, including the license to use the Licensed Marks, shall terminate ten
(10) days following the thirty (30) day cure period.

 

- 9 -



--------------------------------------------------------------------------------

(b) Change of Control. Licensor will have the right to terminate this Agreement
and the license granted in this Agreement by giving written notice to Licensee
in the event of a Change of Control of Licensee.

(c) Threat of Infringement. If, at any time, Licensor becomes, or in the opinion
of Licensor may become, the subject of a claim of infringement with respect to
the Licensed Marks, Licensor may, at its option (i) procure for Licensee the
right to continue using the Licensed Marks; or (ii) terminate this Agreement.

7.3 Automatic Termination

(a) In the event that Licensee dissolves or liquidates or ceases to engage in
its business, files a petition in bankruptcy, is adjudicated a bankrupt or files
a petition or otherwise seeks relief under or pursuant to any bankruptcy,
insolvency or reorganization statute or proceeding, or if a petition in
bankruptcy is filed against it and is not discharged within sixty (60) days
thereafter or if Licensee makes an assignment for the benefit of its creditors
or if a custodian, receiver or trustee is appointed for it or for a substantial
portion of its business or assets and such appointment is not discharged within
sixty (60) days thereafter (hereinafter individually and/or collectively
referred to as “Bankruptcy or Related Proceedings”), then this Agreement will
terminate automatically. In the event of Licensee’s Bankruptcy or Related
Proceedings, Licensor and/or its custodian, receiver, or trustee retains the
right to reject and terminate this Agreement in its entirety.

(b) In the event Licensee, in its sole discretion, ceases to use the Licensed
Marks with intent not to resume such use, the license granted under this
Agreement will terminate following receipt of written notice from Licensee
without any penalty, payment or other form of remuneration from one party to the
other.

7.4 Effect of Termination. In the event of any termination of this Agreement
under any circumstance, Licensee shall, subject to the following sentence,
discontinue using the Licensed Marks. In the event of such termination under any
circumstance and notwithstanding any other term or condition set out in this
Agreement, Licensee shall sell off or exhaust its inventory of any Medical
Products and any other materials or matter that bear any of the Licensed Marks
within six (6) months, and thereafter will cease and forever desist from all use
of the Licensed Marks and shall not use any mark, designation or design
confusingly similar to any of the Licensed Marks, including any mark that begins
with or includes “KIM” anywhere in the world. Nothing herein, however, shall bar
or prohibit Licensee after such six-month period from servicing any Medical
Products bearing the Licensed Marks that were marketed or sold prior to the
termination or expiration of this Agreement.

7.5 Survival. The provisions of Sections 3.3, 5.1, 5.2, 6.1, 6.2 and 7.4 shall
survive termination of this Agreement regardless of the reason for termination.

 

- 10 -



--------------------------------------------------------------------------------

7.6 Condition Precedent to Agreement. The Parties agree that this Agreement
shall be null, void and of no effect unless and until the transaction
contemplated by the Distribution Agreement has been closed and consummated. In
the event the parties to the Distribution Agreement conclude that such
transaction shall not be consummated, this Agreement shall be deemed to be
terminated and of no further force or effect.

8. Miscellaneous

8.1 Non-assignment/Binding Agreement. Neither this Agreement nor any rights
under this Agreement may be assigned or otherwise transferred by Licensee, in
whole or in part, whether voluntarily or by operation of law, including by way
of sale of assets, merger or consolidation, or Change of Control without the
prior written consent of Licensor, which consent will not be unreasonably
withheld. Notwithstanding the foregoing, Licensee may transfer this Agreement to
any entity that owns Licensee, is owned by Licensee, or is under common control
with Licensee, provided Licensee gives Licensor at least thirty (30) days
advance written notice of such assignment and the proposed transferee entity
represents in writing to Licensor that it shall have the authority and will in
fact assume and discharge all obligations of Licensee under this Agreement.
Licensor expressly reserves its unilateral right to assign or transfer its
interest in this Agreement, provided Licensor gives Licensee at least thirty
(30) days advance written notice of such assignment. Subject to the foregoing,
this Agreement will be binding upon and will inure to the benefit of the parties
and their respective successors and assigns. Any assignment in violation of the
foregoing will be null and void.

8.2 Independent Contractors. The relationship of the parties under this
Agreement is that of independent contractors. Neither party will be deemed to be
an employee, agent, partner, or legal representative of the other for any
purpose and neither will have any right, power or authority to create any
obligation or responsibility on behalf of the other. Nothing herein shall be
construed as creating any joint venture or other form of joint enterprise
between the parties.

8.3 Notices. Any notice required or permitted under the terms of this Agreement
or required by law must be in writing and must be: (a) delivered in person;
(b) sent by first class registered mail; or (c) sent by overnight courier, in
each case properly posted and fully prepaid to the appropriate address set forth
below:

 

If to Licensor:    Kimberly-Clark Worldwide, Inc.    2300 Winchester Road   
Neenah, Wisconsin 54956    Attention: General Counsel

 

- 11 -



--------------------------------------------------------------------------------

If to Licensee:    Avent, Inc.    5450 Windward Parkway, Suite 100 South   
Alpharetta, Georgia 30004    Attention: General Counsel

8.4 Change of Address. Either party may change its address for notice by
providing notice to the other party given in accordance with this Section.
Notices will be considered to have been given at the time of actual delivery in
person, seven business days after deposit in the mail as set forth above, or
three business day after delivery to an overnight air courier service.

8.5 Force Majeure. Neither party will be liable to the other party on account of
any loss or damage resulting from any delay or failure to perform all or any
part of this Agreement if such delay or failure is caused, in whole or in part,
by events, occurrences, or causes beyond the control and without negligence of
the party allegedly delaying or failing to perform. Such events, occurrences, or
causes will include, without limitation, acts of God, strikes, lockouts, riots,
acts of war, acts of terrorism, earthquake, fire and explosions, but the
inability to meet financial obligations is expressly excluded.

8.6 Waiver. Any waiver of the provisions of this Agreement or of a party’s
rights or remedies under this Agreement must be in writing to be effective and
signed by the party being charged with waiver. Failure, neglect, or delay by a
party to enforce the provisions of this Agreement or its rights or remedies at
any time, will not be construed as a waiver of such party’s rights under this
Agreement and will not in any way affect the validity of the whole or any part
of this Agreement or prejudice such party’s right to take subsequent action. No
exercise or enforcement by either party of any right or remedy under this
Agreement will preclude the enforcement by such party of any other right or
remedy under this Agreement or that such party is entitled by law to enforce.

8.7 Severability. If any of the terms or conditions of this Agreement are
declared void, invalid, unlawful or unenforceable by any judicial or
administrative authority having proper jurisdiction over the parties and after
all appeals have been exhausted, this declaration shall not, in and of itself,
nullify the remaining provisions of this Agreement, which shall remain in force
and effect unless the severing of such term, condition or provision adversely
and materially affects the original intent of the parties or the validity of the
Licensed Marks; in which event, this Agreement may terminate on sixty (60) days
written notice from one party to the other, provided that the parties have first
made reasonable, good faith efforts to reach agreement on modifying such term or
condition to fulfill as closely as possible the original intent and purpose
thereof.

 

- 12 -



--------------------------------------------------------------------------------

8.8 Integration. This Agreement contains the entire agreement of the parties
with respect to the subject matter of this Agreement and supersedes all previous
communications, representations, understandings and agreements, either oral or
written, between the parties with respect to said subject matter. No terms,
provisions or conditions of any purchase order, acknowledgement or other
business form that either party may use in connection with the transactions
contemplated by this Agreement will have any effect on the rights, duties or
obligations of the parties under, or otherwise modify, this Agreement,
regardless of any failure of a receiving party to object to such terms,
provisions or conditions. This Agreement may not be amended, except by a writing
signed by both parties.

8.9 Choice of Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the federal trademark laws of the United States
of America as to trademark issues and the substantive laws of the State of
Delaware, as though all acts and omissions related hereto occurred in Delaware,
as to contract formation, interpretation and construction. The Parties hereby
irrevocably submit to the non-exclusive jurisdiction of the state and federal
courts located in the State of Delaware, and each party hereby irrevocably
agrees that all disputes, controversies or claims may be heard and determined in
the state and federal courts located in Wilmington, Delaware. The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

8.10 Interpretation. For purposes of interpreting this Agreement, whenever the
context requires, the singular number will include the plural, and vice versa;
the masculine gender will include the feminine and neuter genders; the feminine
gender will include the masculine and neuter genders; and the neuter gender will
include the masculine and feminine genders. Any rule of construction to the
effect that ambiguities are to be resolved against the drafting party will not
be applied in the construction or interpretation of this Agreement. As used in
this Agreement, the words “include” and “including” and variations thereof, will
not be deemed to be terms of limitation, but rather will be deemed to be
followed by the words “without limitation.” Any reference herein to “the
parties” means the entities that are parties to this agreement; any reference to
a “third party” means a person or an entity that is not a party to this
Agreement.

8.11 Counterparts. This Agreement may be executed in counterparts, each of which
so executed will be deemed to be an original and such counterparts together will
constitute one and the same agreement. A facsimile, digital or .pdf signature
shall be deemed an original.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

KIMBERLY-CLARK WORLDWIDE, INC.   (Licensor) By:  

/s/ Jeff Doherty

Name:   Jeff Doherty Title:   Senior Director AVENT, INC.   (Licensee) By:  

/s/ John W. Wesley

Name:   John W. Wesley Title:   Senior Vice President, General Counsel and  
Chief Ethics and Compliance Officer



--------------------------------------------------------------------------------

APPENDIX A

MARKS AND REGISTRATIONS

I. MARKS

The following marks, whether registered or not, as used on or in connection with
Medical Products marketed to the Health Care Market:

KIMGUARD

KIMGUARD ONE-STEP

the DAISY Design shown below:

 

LOGO [g814206g00e32.jpg]

II. APPLICATIONS AND REGISTRATIONS

The marks that are the subject of the applications and registrations shown in
the attached chart.

 

APPENDIX A

- 1 -